MANDATE

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00193-CV

                       FERTITTA HOSPITALITY, LLC, Appellant

                                              V.
                           DANIEL COLE O’BALLE, Appellee


   Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2010-64803).


TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 6th day of November 2014, the case upon appeal to revise
or to reverse your interlocutory orders was determined. This Court made its order in these
words:


                      After inspecting the record of the court below, the Court
               holds that it lacks subject-matter jurisdiction over this appeal.
               Accordingly, the Court dismisses the appeal.

                      The Court orders that each party bear its own costs.

                      The Court orders that this decision be certified below
               for observance.
              Judgment rendered November 6, 2014.

              Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT